IN THE UNITED STATES COURT OF APPEALS

                         FOR THE FIFTH CIRCUIT

                         _____________________

                              No. 96-60055
                            Summary Calendar
                         _____________________


          CHARLES R CRAWFORD

                                 Plaintiff-Appellant

                versus

          PAUL GOWDY; BILLY HUGHES; FAGIN MAUNEY; DAVID BENNETT;
          DENNIS GRISHAM; F L ROWELL; KIRK FORDICE

                                 Defendants-Appellees

_________________________________________________________________

           Appeal from the United States District Court
             for the Northern District of Mississippi
                         (4:94-CV-294-S-O)
_________________________________________________________________
                            July 1, 1996
Before KING, SMITH, and EMILIO M. GARZA, Circuit Judges.

PER CURIAM:*

     Charles R. Crawford, a prisoner incarcerated in the

Mississippi Department of Corrections, appeals the district

court’s dismissal without prejudice of his civil rights suit

pursuant to Federal Rule of Civil Procedure 41(b) for failure to

comply with a court order and for failure to prosecute.



     *
       Pursuant to Local Rule 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in Local Rule 47.5.4.
     Proceeding pro se and in forma pauperis, Crawford filed a

civil rights suit alleging that his living conditions at the

Mississippi Department of Corrections (“MDOC”) amounted to cruel

and unusual punishment and violated his constitutional rights to

due process, equal protection, and access to the court.   Crawford

sought a restraining order and monetary damages.

     On June 16, 1995, a magistrate judge entered an order

granting Crawford’s motion to proceed in forma pauperis, and

staying the action for ninety days, during which time the

magistrate judge ordered Crawford to attempt in good faith to

exhaust the administrative remedies available at the MDOC.    The

magistrate judge also ordered Crawford to “file a certificate

from the Administrative Remedy Program [(“ARP”)] that he has

exhausted his administrative remedies, or [to] file a statement

that he has attempted to obtain such a certificate but has not

been furnished with one, within one hundred and fifty (150) days

from the date of this order.”   The magistrate judge warned

Crawford that the action would be dismissed with prejudice if he

did not “reasonably and in good faith attempt to exhaust his

administrative remedies.”

     Crawford filed a statement with the court within ninety days

of the order indicating that he had submitted a copy of the

court’s order and a copy of his complaint to the legal claims

adjudicator requesting redress of his grievances, but that he had



                                 2
not yet received a response.    Crawford indicated that he expected

his complaint to be rejected by the ARP because it contained more

than one issue; however, he stated that he could not file and

expect to have processed separate complaints with the ARP for the

twenty issues raised in his civil rights action within the ninety

days allowed for exhaustion of his administrative remedies by the

court’s order.   He further stated that “[u]nder the present

operation of the ARP Program,” he was unable to obtain a

certificate of completion.    The record indicates that Crawford’s

grievance complaint was rejected by the ARP because it included

more than one grievance issue.

     On December 11, 1995, the district court dismissed

Crawford’s suit without prejudice, pursuant to Fed. R. Civ. P.

41(b), for failure to comply with a court order and failure to

prosecute.   The court stated that its earlier order had required

Crawford “to exhaust the available administrative remedies of the

[MDOC] within ninety (90) days,” and “to file a certificate from

the [ARP], with the court to show that he has exhausted the

administrative remedies.”    The court determined that more than

150 days had passed and that Crawford had failed to comply with

the court’s order; however, the court did not include reasons for

its conclusion that Crawford failed to comply with the earlier

order.

     Clearly, Crawford made at least some attempt to comply with

the earlier order, as he filed a grievance with the ARP and

                                  3
subsequently filed a statement with the court explaining his

actions.   It is possible that the district court construed

Crawford’s doomed grievance petition as a failure to make a good

faith effort to exhaust his administrative remedies.   However, on

this record, we cannot review the district court’s order of

dismissal because we cannot discern the district court’s reasons

for concluding that Crawford failed to comply with the earlier

order.

     Accordingly, we VACATE the district court’s order and REMAND

with instructions that the district court reconsider its order of

dismissal, and that if it decides to reinstate the dismissal, it

should provide reasons for its conclusion that Crawford failed to

comply with its earlier order.




                                 4